Citation Nr: 0105043	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  95-36 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
October 1, 1994, to May 13, 1996, and in excess of 30 percent 
from May 13, 1996, to October 7, 1996, for sleep apnea.  

2.  Entitlement to a rating in excess of 50 percent from 
October 7, 1996, for sleep apnea.  

3.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The veteran's initial claim for compensation benefits was 
received in October 1994.  Service connection for the 
disabilities at issue was granted upon rating decision in 
July 1995.  The veteran expressed disagreement with this 
determination.  For the lumbosacral spine disorder, a 20 
percent rating has been in effect from October 1, 1994.  For 
the right ankle disability, a 10 percent rating has been in 
effect since October 1, 1994.  These disabilities will be 
addressed at the end of this decision under the heading 
"Remand."  The veteran's sleep apnea was rated 10 percent 
disabling from October 1, 1994, to May 13, 1996, when a 30 
percent rating was assigned.  Based on implementation of new 
criteria for sleep apnea, a 50 percent rating was assigned, 
effective October 7, 1996, the date that the new criteria 
went into effect.  Since he continues to disagree with the 
current rating assigned, the claim for a rating above 50 
percent for sleep apnea remains at issue appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).  



FINDINGS OF FACT

1.  During the period from October 1, 1994, to October 6, 
1996, manifestations of sleep apnea are commensurate with 
moderate asthmatic attacks, rather frequent (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.  Disability commensurate with 
severe asthmatic attacks with only temporary relief by 
medication have not been demonstrated and more than light 
manual labor was not precluded.  

2.  During the interval since October 7, 1996, manifestations 
of sleep apnea consist principally of the need for the use of 
continuous positive airway pressure (CPAP) about 50 percent 
of the time; but with Pulmonary function testing (PFT) within 
normal limits, chronic respiratory failure, cor pulmonale, 
carbon dioxide retention, or need for tracheotomy not shown.  
Symptoms approximating the criteria for severe asthmatic 
attacks (one or more weekly) with only temporary relief by 
medication are not shown, and more than light manual labor is 
not precluded.  



CONCLUSIONS OF LAW

1.  A 30 percent evaluation for sleep apnea, but not more, is 
warranted from October 1, 1994, to October 6, 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.20, 4.97, Diagnostic Code (DC) 6602 (prior to October 7, 
1996).  

2.  The criteria for an evaluation in excess of 50 percent 
from October 7, 1996, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.97, 
Diagnostic Code (DC) 6602 (prior to October 7, 1996); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, DC 6847 as amended on 
October 7, 1996, (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).



Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was seen for sleep problems in 1992 and again 
shortly before retirement in 1994.  In 1994, he reported that 
for the last four years, he had experienced stopping to 
breathe at night.  It was noted that he was an extremely loud 
snorer.  Even if he slept for ten hours, he would awake 
feeling as if he had slept only three.  He also complained of 
chest pain and shortness of breath.  

Upon postservice VA examination in July 1994, the veteran 
reported a history of obstructive sleep apnea.  He did not 
use a nasal CPAP.  He said that he often felt very tired 
during the day and had problems concentrating and 
remembering.  An electrocardiogram (EKG) was negative.  The 
final diagnoses included that the veteran had chest pain of a 
non-cardiac nature.  

At a personal hearing in March 1996, the veteran testified as 
to problems resting at night.  He felt very tired in the 
morning.  Every three months or so, he experienced a 
sensation where he woke up feeling as if his throat or lungs 
had collapsed and he could not get any air at all.  He was a 
loud snorer and was often awakened by his wife.  He said that 
he always felt sleepy.  

Additional VA examination was conducted in April 1996.  At 
that time the veteran said that he never woke up feeling 
rested.  He often slept on his lunch break.  A sleep study 
was conducted and showed that nocturnal oximetry demonstrated 
significant cyclic desaturation consistent with sleep apnea.  

In a July 1996 rating action, a 10 percent rating for sleep 
apnea was granted, effective from October 1, 1994.  

VA examination in December 1996 showed that the veteran had 
anxiety secondary to his sleep apnea.  Service connection was 
established for this separate disorder upon rating action in 
November 1997.  

Upon VA pulmonary examination in July 1997, the veteran gave 
a history of undergoing a uvulopalatopharyngoplasty with 
tonsillectomy and nasal septal repair in March 1997 with 
improved results.  This operation had not had much effect on 
his sleep apnea symptoms.  PFT in June 1997 showed that 
spirometry was within normal limits.  Lung volumes and 
diffusion capacity were also within normal limits.  

Additional VA examination in September 1999 showed that the 
veteran continued to report that he felt improved by his 1997 
surgery.  Prior to the surgery and institution of CPAP, he 
felt as if he never had any sleep at all.  Now, after eight 
hours of sleep, he felt like he slept about four.  He still 
could go to sleep easily in the daytime, but he no longer 
dozed at inappropriate or dangerous times.  He reported some 
difficulty concentrating but this was more difficult with 
memory.  He worked successfully answering telephone questions 
about social security, but he took many notes.  He no longer 
awoke feeling that he was choking, but his wife had told him 
that he still snored intermittently and had some apneic 
episodes.  He used his CPAP about 50 percent of the time.  
The mask and noise bothered him, and he could not tell the 
difference in how he felt whether he used it or not.  
Although he sometimes had shortness of breath, he had never 
been diagnosed with asthma.  He had not smoked since he was 
29.  

Upon examination, the veteran was alert and pleasant.  He was 
in no distress and did not appear chronically ill.  
Examination of his ears, nose, and throat revealed that he 
was status post uvuloplasty and tonsillectomy, and no 
abnormalities were seen otherwise.  Although there was a 
slight decrease in breath sounds, the lungs were otherwise 
normal with normal respiratory excursions.  The diaphragm 
moved on percussion.  The chest was clear to percussion, and 
there were no rhonchi, rales, or wheezing.  Heart examination 
was normal.  X-rays showed no cardiomegaly, congestive 
change, infiltrate, effusion, consolidation, mass, or 
cavitary lesion.  There was slight reversal of the lower 
portion of the dorsal hyphosis.  No acute process was 
identified.  There was no significant change from 1997.  The 
final diagnoses included sleep apnea, status post modified 
uvulopalatopharyngoplasty with improvement but continued 
symptoms.  PFT revealed a forced expiratory volume (FEV)1/ 
forced vital capacity (FVC) of 78 percent with normal 
spirometry and static lung volumes.  

In an April 2000 rating action, the RO increased the 10 
percent rating for sleep apnea to 30 percent, effective from 
May 13, 1996, and to 50 percent , effective from October 7, 
1996, the date of implementation of new rating criteria for 
sleep apnea.  

Pertinent Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

When service connection was granted for sleep apnea, there 
was no DC specific to evaluation that disorder.  The RO 
evaluated the disorder analogous to bronchial asthma under DC 
6602.  That code represented the most closely analogous 
rating criteria available.  VA regulations provide that when 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

During the pending appeal, as noted above, the Rating 
Schedule was revised, effective October 7, 1996, with respect 
to the regulations applicable to sleep apnea syndromes and 
ratings under DC 6602.  See 61 Fed. Reg. 46720 (Sept. 5, 
1996) (codified at 38 C.F.R. § 4.97).  A new DC 6847 which 
addresses sleep apnea syndromes (obstructive, central, mixed) 
was added to the Schedule for Rating Disabilities.  This 
change became effective on October 7, 1996.  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Accordingly, the veteran's claim of entitlement to an 
increased evaluation must be considered under both the old 
and new rating criteria.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, the claim will not be considered under 
the new rating criteria prior to October 7, 1996, the 
effective date of the change.  Therefore, the veteran's sleep 
apnea requires evaluation under analogous rating criteria 
prior to October 7, 1996, and after that date, evaluation 
under 38 C.F.R. § 4.97, DC 6847 (effective October 7, 1996) 
or Code 6602, whichever is more favorable.

Prior to October 7, 1996, the Ratings Schedule provided 
compensable ratings for bronchial asthma pursuant to DC 6602.  
A 10 percent evaluation was warranted for mild bronchial 
asthma with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent evaluation could be assigned with moderate symptoms, 
including asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation was warranted for 
severe asthma, including frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, more than 
light manual labor precluded.  Finally, a 100 percent 
evaluation was warranted with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, DC 6602 
(prior to October  7, 1996).

Effective October 7, 1996, the Rating Schedule includes sleep 
apnea syndromes as a listed disorder.  Pursuant to DC 6847, a 
zero percent evaluation is warranted when the sleep apnea 
syndrome is asymptomatic, but with documented sleep disorder 
breathing.  A 30 percent evaluation is warranted when there 
is persistent daytime hypersomnolence.  A 50 percent rating 
is assigned where the disability requires the use of a 
breathing assistance device such as CPAP machine.  A 100 
percent rating is warranted where there is chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or where the disability requires a tracheostomy.  
See 38 C.F.R. § 4.97, DC 6847 (2000).

Entitlement to a Rating in Excess of 10 Percent from October 
1, 1994, to May 13, 1996, and in Excess of 30 Percent from 
May 13, 1996, to October 7, 1996.  

As reported above, the veteran's sleep apnea requires 
evaluation under analogous rating criteria prior to October 
7, 1996.

In July 1996, the RO assigned a 10 percent rating based on 
mild symptoms associated with sleep apnea.  This was later 
increased to 30 percent.  As the RO's determination appears 
to be rather subjective, clearly due to the nature of this 
disorder being rated by analogy to DC 6602 for bronchial 
asthma, the Board concludes that the clinical findings from 
1994 through the date of the amended criteria on October 7, 
1996, are essentially unchanged and reflect moderate 
manifestations to include sleep disturbance, occasional 
breathing problems, and significant complaints which are 
commensurate with a 30 percent rating under DC 6602.  All 
reasonable doubt has been resolved in the veteran's favor to 
reach this determination.  These same findings, however, do 
not reflect severe symptoms warranting a 60 percent rating.  
In this regard, the veteran testified that he experienced 
exacerbation of his disability only once every three months, 
and while he did report shortness of breath during service, 
there were no reports of such symptomatology on examination 
or in the veteran's testimony during the period from October 
1994 to October 1996.

Entitlement to a rating in excess of 50 percent from October 
7, 1996.  

As reported above, the veteran's sleep apnea requires 
evaluation under analogous rating criteria after October 7, 
1996 under 38 C.F.R. § 4.97, DC 6847 (effective October 7, 
1996) or DC 6602, whichever is more favorable.  In this case, 
it appears that evaluation under DC 6847 is more favorable to 
the veteran.  As indicated above, a 30 percent rating was 
assigned by analogy under DC 6602.  Severe symptoms to 
warrant a rating of 60 percent are not demonstrated, but the 
amended regulations do provide for a 50 percent rating when 
the use of CPAP is required.  Such is the case here.  Chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or that the disorder has required a tracheostomy 
is not shown, and, therefore, a rating of 100 percent is not 
warranted.  


ORDER

Entitlement to an evaluation of 30 percent for sleep apnea 
for the period from October 1, 1994, to October 7, 1996, is 
granted, subject to regulations governing the payment of 
monetary awards.

A rating in excess of 50 percent for sleep apnea from and 
after October 7, 1996, is denied.  

REMAND

A review of the record demonstrates that service connection 
is presently in effect for lumbosacral strain, which has been 
assigned a 20 percent disability evaluation under DC 5295, 
and for DJD of the right ankle, evaluated as 10 percent 
disabling pursuant to DCs 5010-5271.  

The Board recognizes that in evaluation of disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2000).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2000).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, ibid, the Court found inadequate a physical 
examination that did not describe functional loss due to 
pain.  It is the Board's determination that the RO, in making 
its decision, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion for the lumbosacral strain and DJD of 
the right ankle which may warrant an increased rating 
pursuant to all appropriate DCs.  

Moreover, it was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased ratings claims.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 4.45, should only be considered in 
conjunction with the DCs predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

While the veteran was afforded a VA examination in September 
1999, the information received as a result is not 
sufficiently detailed for determining whether increased 
evaluations are warranted under §§ 4.40 or 4.45.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

At the 1999 examination, the veteran exhibited slight pain at 
the terminal degrees of range of motion of the low back.  The 
veteran also reported weakness, fatigability, and 
incoordination in the right ankle.  He said that he limped 
all of the time.  The examiner noted that functional 
impairment of the low back was "mild" and functional 
impairment of the left ankle was "at least moderate."  

It is the Board's determination that more detailed findings 
regarding these service-connected disability is necessary.  
For example, is there any additional loss of spinal or right 
ankle motion due to pain on use or during flare-ups.  

Such findings are necessary in order for the Board to render 
an adequate decision.  See Johnson, supra, (the Board was 
required to secure an examination that reported whether the 
reported range of motion represented unilateral loss of 
spinal motion in a standing position and whether there was 
muscle spasm on extreme forward bending).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities that have treated him for any 
low back or right ankle disorder since 
September 1999.  After having received 
proper authorization from the veteran, 
the RO should obtain copies of any 
records that are not already part of the 
claims file and associate them with the 
claims file.  The RO should inform the 
veteran of any records that it is unable 
to obtain.

2.  The RO should schedule the veteran 
for a VA musculoskeletal examination of 
the low back and right ankle to determine 
the nature and severity of his service-
connected lumbosacral strain and DJD of 
the right ankle.  All appropriate tests 
and studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.

If loss of range of motion in the low 
back is present, the examiner should 
comment on whether the loss of range of 
motion is "mild," "moderate," or 
"severe" as well as the reason for the 
loss of motion.  If loss of range of 
motion in the right ankle is present, the 
examiner should comment on whether the 
loss of range of motion is moderate or 
marked.  The examiner is further 
requested to carefully elicit from the 
veteran all pertinent subjective 
complaints with regard to the low back 
and right ankle and to make specific 
findings as to whether each complaint is 
related to the service- connected 
lumbosacral strain or DJD of the right 
ankle.  

The examiner is also requested to render 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  The examiner is further 
requested to indicate the presence or 
absence of the following pursuant to the 
low back: muscle spasm on extreme forward 
bending; unilateral loss of lateral spine 
motion in standing position; listing of 
whole spine to opposite side; positive 
Goldwaithe's sign; marked limitation of 
forwarding bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; or some of 
the above with abnormal mobility on 
forced motion.

The examiner is also requested to comment 
on whether pain and limitation of motion, 
if any, is attributed solely to the 
service-connected lumbosacral strain or 
DJD of the right ankle, and whether these 
service-connected disabilities cause 
weakened movement, fatigability, or 
incoordination.  The examiner should 
comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

The examiner should also comment on 
whether pain is visibly manifested on 
movement of the joint, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the lumbosacral strain or 
DJD of the right ankle, the presence or 
absence of changes in condition of the 
skin as indicative of disuse due to the 
lumbosacral strain or DJD of the right 
ankle, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disorders.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action should be implemented.

5.  Thereafter, the RO should readjudicate 
the veteran's claims  The RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
     for an increased evaluation for 
lumbosacral strain and for DJD of the 
right ankle.  The RO review should 
include consideration of the provisions 
of 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
and 4.59, and DeLuca v. Brown.  As the 
veteran has not been provided with the 
laws and regulations associated with 
DeLuca, these should be provided to him 
in a supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claims and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 



